Holden, J.
(dissenting).
I agree with the dissenting views expressed above by Chief Justice Smith, for he has merely announced the rule followed by this court from time immemorial, and is applicable in the case at bar.
And while it is not necessary that the testimony of an accomplice shall be corroborated before a conviction will be allowed to stand upon it alone, I am convinced, after a thorough consideration of the evidence in this case, that the testimony of the witness O’Berry is corroborated by other physical facts and circumstances in the case, and the jury was well warranted in believing his story and returning a verdict of guilty.
The testimony of O’Berry is reasonable and positive and uncontradicted, except by the testimony given for the appellants, which the jury had the right to believe or disbelieve. The jury saw and heard O’Berry testify; his story was reasonable, and his intelligence was sufficient to establish his competency !as a witness, and I see no good reason for our holding that the jury was not justified in believing his straightforward narrative as to how and who committed the murder.
' I shall not take the time to set out the evidence, nor call attention to the favorable phases of it in this record, which tended to show that the facts and circumstances corroborated the testimony of O’Berry, but shall consider it enough to say that the record completely satisfies me in this regard. The judgment of the lower court ought to be affirmed.